Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office Action is in reply to the application filed 1/11/2019.
Claims 1-23 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without significantly more. Claims 1-23 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and manufacture (articles that result from the process of manufacturing, i.e., they were produced "from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations…”); thus falls within one of the four statutory categories. 
Step 2A-Prong 1: The claims are directed toward the judicial exception of an abstract idea. Independent claims 12 and 21 recite essentially the same abstract features as claim 1, thus they are abstract for the same reason as claim 1. Regarding independent claims 1, 12 and 21, the underlined limitations below correspond to the abstract ideas of the claimed invention:
“… a resume data training engine, comprising: a first set of one or more processors; at least one non-transitory processor-readable medium that stores at least one of processor executable instructions that, when executed by the first set of one or more processors, cause the first set of one or more processors to: receive a plurality of resume profile data corresponding to a plurality of job candidates, respectively, each of the resume profile data comprising a plurality of time slice data from a job candidate of the plurality of job candidates, wherein each of the plurality of time slice data comprises resume data of the job candidate up to a time corresponding to the time slice, and job description of a job position of the candidate at the time; determine a plurality of features based on the plurality of resume profile data and the plurality of time slices data; and generate a predictive model that comprises one or more functions or models by employing one or more machine learning algorithms to train from the plurality of features, each of the generated functions or models is associated with one or more of the plurality of features; and a resume matching runtime engine, comprising: a second set of one or more processors; and at least another one non-transitory processor-readable medium that stores second processor executable instructions that, when executed by the second set of one or more processors, cause the second set of one or more processors to: receive the predictive model from the resume data training engine;  22receive one or more job descriptions; receive a plurality of resume records data; extract one or more features from the one or more job descriptions; generate matching data regarding the plurality of resume records data relative to the one or more job descriptions using the predictive model based on the plurality of resume records data using the one or more extracted features, wherein the matching data comprises matching score information for each of the plurality of resume records data; and present the matching data to a user.…”
The underlined limitations above are directed toward the abstract idea for matching a plurality of resumes to one or more job descriptions and presenting matching data to a user. Applicant’s specification emphasized the aspect of processing job applicant information (resume data, education, career history, etc.) to provide better recommendations and matches of applicants’ resumes to employers-- see ¶6, ¶11. Claims 1, 12 and 21 are considered certain methods of organizing human activity because as claimed, the limitations of “…receive a plurality of resume profile data corresponding to a plurality of job candidates; “…determine a plurality of features based on the plurality of resume profile data and the plurality of time slices data; “… 22receive one or more job descriptions; receive a plurality of resume records data; extract one or more features from the one or more job descriptions; generate matching data regarding the plurality of resume records data relative to the one or more job descriptions… based on the plurality of resume records data using the one or more extracted features, wherein the matching data comprises matching score information for each of the plurality of resume records data; and present the matching data to a user.…” pertains to (i) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which is covered in certain methods of organizing human activity. The underlined claim observations, evaluations, judgments and opinions. See MPEP 2106.04(II). Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a resume data training engine”, “one or more processors”, “at least one non-transitory processor-readable medium”, “resume matching runtime engine”, “non-transitory computer-readable medium”] pertain to technical computer components which merely provide an abstract-idea based solution using the above elements for matching a plurality of resumes to one or more job descriptions and presenting matching data to a user which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead the claimed limitations comprising the additional elements above for data gathering and analysis to implement the abstract idea recited above amounts to no more than mere instruction to apply the exception using a generic computer component-generally linking the use of the judicial exception to a particular technological environment or field of use-- see MPEP 2106.05(f-h). Applicant’s use of a machine learning algorithm to train a function or model associated with one or more of the plurality of features using various data structures (predictive model, resume data training engine) is used merely as a tool for classifying, comparing, matching, organizing and analyzing data. Further, there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for matching a plurality of resumes to one or more job descriptions and presenting matching data to a user. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“a resume data training engine”, “one or more processors”, “at least one non-transitory processor-readable medium”, “resume matching runtime engine”, “non-transitory computer-readable medium”], amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Independent claims 12 and 21 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-11, 13-20, 22 and 23 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-11, 13-20, 22 and 23 recite additional data gathering, receiving, displaying and determining steps. The claims recite in part, the additional limitation(s) of “…wherein each of the resume profile data comprises personal information data…”, “…wherein the education data comprises …”, “… wherein each of the work experience data comprises …”, “…wherein the matching data of the plurality of resume data further comprises…”, “…wherein the annotations information comprises …”, “…wherein the matching data of the plurality of resume …” “…wherein the transmission of the matching data from the resume matching runtime engine to the resume data training engine is…”, “…wherein the job description data comprises…”, “… wherein feedback data from one or more users…” which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for matching a plurality of resumes to one or more job descriptions and presenting matching data to a user. Hence, claims 1-23 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., US Patent Application Publication No US2019/0205838A1 in view of Wilner et al., US Patent Application Publication No US2014/0297548A1. 
With respect to Claims 1, 12 and 21,
Fang discloses,
 a resume data training engine, comprising: a first set of one or more processors; at least one non-transitory processor-readable medium that stores at least one of processor executable instructions that, when executed by the first set of one or more processors, cause the first set of one or more processors to: (¶25: “…Systems, methods, and computer readable media of the present technology include a system of multiple machine learning models to identify highly qualified job candidates for various job classifications of an organization, such as talent pipelines (or job areas)…candidate information obtained from a candidate resume. One or more machine learning models, i.e., relevance models, can be trained to analyze a candidate's candidate profile and determine a relevance score for the candidate… A candidate's relevance score, as determined by a relevance model associated with a particular talent pipeline, may be indicative of the applicant's relevance to that talent pipeline. …”;¶92: “…The computer system 700 includes sets of instructions for causing the computer system 700 to perform the processes and features discussed herein…”;¶93: “…The computer system 700 includes a processor 702, a cache 704, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein…”;¶97) Examiner interprets the relevance model of Fang as teaching the intended function of applicant’s resume data training engine.
receive a plurality of resume profile data corresponding to a plurality of job candidates, respectively, (¶25: “…a plurality of candidate profiles corresponding to a plurality of candidates can be received. Each candidate profile can include, for example, candidate information obtained from a candidate resume
generate a predictive model that comprises one or more functions or models by employing one or more machine learning algorithms to train from the plurality of features, (¶44: “…The relevance model application module 206 can be configured to receive a candidate profile associated with a candidate, and determine a relevance score for the candidate based on a relevance model. As discussed, a relevance model can be trained using historical candidate information associated with a set of previous candidates. By training the relevance model in this way, the relevance model can determine which candidate features are more predictive of a candidate's relevance to a particular talent pipeline (e.g., are more predictive of a candidate's likelihood to be claimed by a recruiter associated with the particular talent pipeline), and which candidate features are less predicative of a candidate's relevance to a particular talent pipeline. As such, the relevance model application module 206 can receive a candidate profile associated with a candidate, and determine a relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model. The candidate profile can include at least a subset of the types of information used to train the relevance model. As discussed above, this information can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, candidate resume text, candidate resume text embeddings, and the like
each of the generated functions or models is associated with one or more of the plurality of features; and (Fig 5A, ¶59: “…FIG. 5A illustrates an example functional block diagram 500 associated with determining a candidate score based on a candidate profile, according to an embodiment of the present disclosure. The candidate score may be determined, for example, by the candidate recommendation module 102. A candidate profile 502 associated with a candidate can be provided as an input to a relevance model 504 and a quality model 506. The candidate profile 502 can include information from one or a combination of sources, such as a candidate resume, a candidate social networking system profile, a recruitment site, a candidate recruitment site profile, and the like. The relevance model 504 can be one of a plurality of relevance models, and can be associated with a particular talent pipeline of a plurality of talent pipelines. The relevance model 504 can output a relevance score 508 indicative of the candidate's relevance to the particular talent pipeline. For example, the relevance score 508 can be indicative of the candidate's likelihood to be claimed by a recruiter associated with the particular talent pipeline
a resume matching runtime engine, comprising: a second set of one or more processors; and at least another one nontransitory processor-readable medium that stores second processor executable instructions that, when executed by the second set of one or more processors, cause the second set of one or more processors to: receive the predictive model from the resume data training engine;  22(Fig 1, ¶26: “…The candidate recommendation module 102 can be configured to receive a set of candidates and identify one or more candidate recommendations from the set of candidates based on various machine learning models. One or more machine learning models discussed in connection with the candidate recommendation module 102 and its components can be implemented separately or in combination, for example, as a single machine learning model, as multiple machine learning models, as one or more staged machine learning models, as one or more combined machine learning models, etc…”;¶54: “…The quality model application module 306 can be configured to receive a candidate profile associated with a candidate, and determine a quality score for the candidate based on a quality model and the candidate profile.
receive one or more job descriptions; receive a plurality of resume records data; extract one or more features from the one or more job descriptions; (¶2 : “…An organization can receive large volumes of resumes…”; ¶23: “…identify suitable job candidates for a particular job position…”;¶24: “…identify candidates that match certain job positions of the organization…”; ¶25: “…a particular talent pipeline, may be indicative of the applicant's relevance to that talent pipeline. …The training sets of data for the machine learning models can include features of structured data from resumes or other sources relating to, for example, information regarding significant educational or professional achievements…”;¶52)
generate matching data regarding the plurality of resume records data relative to the one or more job descriptions using the predictive model based on the plurality of resume records data using the one or more extracted features, (¶31; ¶44: “…the relevance model application module 206 can receive a candidate profile associated with a candidate, and determine a relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model. The candidate profile can include at least a subset of the types of information used to train the relevance model. As discussed above, this information can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, candidate resume text, candidate resume text embeddings, and the like….”) Examiner interprets the relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model of Fang as teaching the intended function of applicant’s matching data.
wherein the matching data comprises matching score information for each of the plurality of resume records data (¶25: “…system of multiple machine learning models to identify highly qualified job candidates for various job classifications of an organization, such as talent pipelines (or job areas). In general, a plurality of candidate profiles corresponding to a plurality of candidates can be received. Each candidate profile can include, for example, candidate information obtained from a candidate resume. One or more machine learning models, i.e., relevance models, can be trained to analyze a candidate's candidate profile and determine a relevance score for the candidate. In certain embodiments, an organization may have a plurality of talent pipelines (or job areas), and a relevance model can be trained for each talent pipeline. A candidate's relevance score, as determined by a relevance model associated with a particular talent pipeline, may be indicative of the applicant's relevance to that talent pipeline…”; ¶31; ¶58, Examiner interprets the relevance score of Fang as teaching the intended function of applicant’s matching score information
present the matching data to a user. (¶33: “…The recommendation module 108 can be configured to receive relevance scores and quality scores for each candidate of a set of candidates. The recommendation module 108 can determine a candidate score for each candidate based on the provide the one or more candidate recommendations to a recruiter. For example, the recruiter can be provided with a ranked list of candidates ranked based on candidate score….”; see Fig 5A, 5B;¶61: “…the example method 550 can generate a relevance score for each candidate of a plurality of candidates based on a relevance model, the relevance score indicative of a relevance of the candidate in relation to a talent pipeline…”)
Fang discloses all of the above limitations, Fang does not distinctly describe the following limitations, but Wilner however as shown discloses,
each of the resume profile data comprising a plurality of time slice data from a job candidate of the plurality of job candidates, (Fig 1, “Capture Resume Experience 10B”; ¶27: “…How continually a skill was used (rewards using a skill consistently over a period of time)…”; Fig 2 “Calculate Skill Scores”; Calculate Score Matrices (for Time Slice N #20.3) “Frequency Score (Time Slice N), “All time Slices Calculated?” #20.7A; ¶48: “…FIG. 2 is a first detail flow chart, expanding the Block 10 set forth in FIG. 1, where the method 1 evaluates machine-readable data garnered at Block 10 reflective of past experience of a candidate…”; ¶59: “…the method establishes a scale to represent the time spent using a skill, the values for which is garnered from all of the experience reports that contain a skill…”; Fig 5, ¶62: “…At a Block 20.3, the method 1 accounts for the varied types of experience that may be present in individuals' reports by defining and utilizing look-up tables…”; Fig 10,  ¶74-¶78; ¶77: “…applies the appropriate time slice multiplier to the 
wherein each of the plurality of time slice data comprises resume data of the job candidate up to a time corresponding to the time slice, and job description of a job position of the candidate at the time; (Fig 2 “Calculate Skill Scores”; Calculate Score Matrices (for Time Slice N #20.3) “Frequency Score (Time Slice N), “All time Slices Calculated?” #20.7A; ¶34: “…Any suitable method can be used to capture experience, by way of non-limiting examples: importing data from an existing database, or scanning and processing data from a resume or set of resumes. …”;¶59: “…the method establishes a scale to represent the time spent using a skill, the values for which is garnered from all of the experience reports that contain a skill…”;¶65: “…The first look-up table rewards experience with a skill garnered by intense use of a skill on a large number of projects…skills that have a high intensity rating and a high frequency of use across the reports of experience would receive a high skill proficiency rating…”; Fig 10,  ¶74-¶78; ¶77: “…applies the appropriate time slice multiplier to the Longevity and Frequency scores associated with those reports of experience…”)
determine a plurality of features based on the plurality of resume profile data and the plurality of time slices data; (Fig 1, ¶34: “…Any suitable method can be used to capture experience, by way of non-limiting examples: importing data from an existing database, or scanning and processing data from a resume or set of resumes. ..”;¶36: “…At a Non-Vetted Experience Block the method examines the reports of experience to collect and synthesize a criticalness and time spent value for a specific skill present in an individual's reports of experience, and selects an Intensity value from the lookup table generated in block 20.2.3, previously set forth. If a single skill appears in multiple reports of experience, these reports can be synthesized through any suitable means, for example, arithmetic averaging…”;Fig 10,  ¶74-¶78; ¶77: “…applies the appropriate time slice multiplier to the Longevity and Frequency scores associated with those reports of experience…”)
Fang teaches a method/system for automated candidate recommendations based on machine learning models. Wilner discloses a method/system for extracting, collecting and processing information about an individual from data stored in a database (i.e. resume, survey) to calculate a skill aptitude. Fang and Wilner are directed to the same field of endeavor since they are related to techniques for assessing skills and capabilities of an individual. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the since it allows for identifying 
Independent claims 9 and 17 recite substantially similar limitations as independent claim 1 and are therefore rejected based on the same rationale.

With respect to Claims 2 and 13,
Fang and Wilner disclose all of the above limitations, Fang further discloses, 
wherein each of the resume profile data comprises personal information data, location data, education data, skills data, or one or more work experience data.(¶25: “…The training sets of data for the machine learning models can include features of structured data from resumes or other sources relating to, for example, information regarding significant educational or professional achievements…”;¶39: “…structured data from candidate resumes (or other data sources) can be selected as features for training. The structured data can include any number of candidate characteristics believed to be relevant to the ultimate determination of likelihood to be selected for consideration for a position within a particular talent pipeline. These can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, and the like.

With respect to Claims 3 and 14, 
Fang and Wilner disclose all of the above limitations, Fang further discloses, 
wherein the education data comprises school attended, degree, GPA, major, or awards (¶39: “…structured data from candidate resumes (or other data sources) can be selected as features for training. The structured data can include any number of candidate characteristics believed to be relevant to the ultimate determination of likelihood to be selected for consideration for a position within a particular talent pipeline. These can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, and the like….”)

With respect the Claims 4 and 15,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein each of the work experience data comprises employer, location, title, duty, or compensation (¶39: “…structured data from candidate resumes (or other data sources) can be selected as features for training. The structured data can include any number of candidate characteristics believed to be relevant to the ultimate determination of likelihood to be selected for consideration for a position within a particular talent pipeline. These can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, and the like….”)

With respect to Claims 5 and 16,

wherein the matching data of the plurality of resume data further comprises annotations for one or more of the resume records data.(¶9: “…the relevance model is trained based on a binary label for each candidate of the first plurality of previous candidates indicative of whether the candidate was claimed by a recruiter associated with the first talent pipeline…”)
wherein the matching data of the second plurality of resume record data further comprises annotations for one or more of the second resume record data (¶36: “…The relevance model training module 204 can train a relevance model based on one or more labels. In some embodiments, the relevance model can be a binary classifier trained on a label. In other embodiments, the relevance model can be a multi-class classifier trained on a plurality of labels. In one instance, a label can relate to progress of a job candidate in recruitment-related interactions with an organization. For example, a label can include whether a candidate is claimed by a recruiter, whether a recruiter performed outreach to a job candidate, whether a job candidate was extended an invitation to interview for a position, whether a job candidate was interviewed, whether a job candidate was provided a first round interview (e.g., a phone screening), whether a job candidate was provided with one or more second round interviews (e.g., one or more onsite interviews), whether a job candidate received an offer of employment, etc. In some embodiments, one label can be used to train the relevance model. In other embodiments, another label or many other labels can be used to train the relevance model….”)

With respect to Claims 6 and 17,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein the annotations information comprises hiring recommendation information, reasoning information for the matching scores, or other related information(¶36: “…the relevance model can be a multi-class classifier trained on a plurality of labels. In one instance, a label can relate to progress of a job candidate in recruitment-related interactions with an organization. For example, a label can include whether a candidate is claimed by a recruiter, whether a recruiter performed outreach to a job candidate, whether a job candidate was extended an invitation to interview for a position, whether a job candidate was interviewed, whether a job candidate was provided a first round interview (e.g., a phone screening), whether a job candidate was provided with one or more second round interviews (e.g., one or more onsite interviews), whether a job candidate received an offer of employment, etc. In some embodiments, one label can be used to train the relevance model. In other embodiments, another label or many other labels can be used to train the relevance model….”)

With respect to Claims 7 and 22,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein the matching data of the plurality of resume data is transmitted to the resume data training engine for further training of the predictive model.(¶44: “…a relevance model can be trained using historical candidate information associated with a set of previous candidates… the relevance model can determine which candidate features are more predictive of a candidate's relevance to a particular talent pipeline (e.g., are more predictive of a candidate's likelihood to be claimed by a recruiter associated with the particular talent pipeline), and which candidate features are less predicative of a candidate's relevance to a particular talent pipeline. As such, the relevance model application module 206 can receive a candidate profile associated with a candidate, and determine a relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model. The candidate profile can include at least a subset of the types of information used to train the relevance model. As discussed above, this information can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, candidate resume text, candidate resume text embeddings, and the like…”;¶46)
wherein the matching data of the plurality of resume records data are used by a resume data training engine for further training of the predictive model. (¶44: “…a relevance model can be trained using historical candidate information associated with a set of previous candidates… the relevance model can determine which candidate features are more predictive of a candidate's relevance to a particular talent pipeline (e.g., are more predictive of a candidate's likelihood to be claimed by a recruiter associated with the particular talent pipeline), and which candidate features are less predicative of a candidate's relevance to a particular talent pipeline. As such, the relevance model application module 206 can receive a candidate profile associated with a candidate, and determine a relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model. The candidate profile can include at least a subset of the types of information used to train the relevance model. As discussed above, this information can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, candidate resume text, candidate resume text embeddings, and the like…”;¶46)

With respect to Claim 8,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein the transmission of the matching data from the resume matching runtime engine to the resume data training engine is transmitted after it is available(Fig 1, 4 5A, 5B;¶58: “…the recruiter is provided with a ranked set of candidates that satisfy a minimum relevance score requirement…, set of candidates that satisfy a ranking threshold (e.g., the top 10 candidates, the top 100 candidates, the top x candidates) can be identified as candidate recommendations and provided to a recruiter….”)

With respect to Claim 9,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein the transmission of the matching data from the resume matching runtime engine to the resume data training engine is transmitted periodically(¶26: “…The candidate recommendation module 102 can be configured to determine an overall candidate score for a candidate based on the candidate's relevance and quality scores. Recruiters can be provided computerized search results or electronic notifications about highly qualified job candidates for talent pipelines based on the candidate scores. For example, electronic notifications about highly qualified job candidates identified by the present technology can be provided to recruiters on demand or at regular intervals…”;;¶58: “…the recommendation determination module 406 can filter the set of candidates based on relevance scores. For example, any candidates that do not satisfy a minimum relevance score threshold can be removed from consideration. As such, the ranked set of candidates can exclude any candidates that do not satisfy the minimum relevance score threshold. In this way, the recruiter is provided with a ranked set of candidates that satisfy a minimum relevance score requirement, and the recruiter can reach out to candidates based on the ranking. In other embodiments, a set of candidates that satisfy a ranking threshold (e.g., the top 10 candidates, the top 100 candidates, the top x candidates) can be identified as candidate recommendations and provided to a recruiter…”)

With respect to Claims 10 and 19,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein the job description data comprises title, location, education, skills, experience, or compensation. (¶39: “…structured data from candidate resumes (or other data sources) can be selected as features for training. The structured data can include any number of candidate characteristics believed to be relevant to the ultimate determination of likelihood to be selected for consideration for a position within a particular talent pipeline. These can include, for example, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, and the like….”)

With respect to Claim 11,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein feedback data from one or more users of the machine learning system regarding previous resume matching results is transmitted to the resume data training engine for further training of the predictive model.(¶48: “…a quality model can be trained based on binary labeling of candidates as positive or negative examples. …”;¶50: “…if there are multiple rounds of interviews, such as a first round of interviews (e.g., a phone interview) and candidates that were interviewed and then extended job offers were labeled as positive examples for quality model training, and candidates that were interviewed but were not extended a job offer were labeled negative examples… a first sub-model can be trained to output a first quality sub-score indicative of a likelihood that a candidate, represented by a candidate profile, will be invited to participate in a second round of interviews if the candidate participates in a first round of interviews. A second sub-model can be trained to output a second quality sub-score indicative of a likelihood that a candidate, represented by a candidate profile, will receive a job offer if the candidate participated in a second round of interviews…”)

With respect to Claim 18,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein the matching data of the second plurality of resume records data is used for further training the predictive model.(¶49: “…it may be possible to train a plurality of relevance models, e.g., one for each talent pipeline of a plurality of talent pipelines
With respect to Claims 20 and 23,
Fang and Wilner disclose all of the above limitations, Fang further discloses,
wherein feedback data regarding previous resume matching results is used for further training of the predictive model(¶36: “…the relevance model can be a multi-class classifier trained on a plurality of labels. In one instance, a label can relate to progress of a job candidate in recruitment-related interactions with an organization. For example, a label can include whether a candidate is claimed by a recruiter, whether a recruiter performed outreach to a job candidate, whether a job candidate was extended an invitation to interview for a position, whether a job candidate was interviewed, whether a job candidate was provided a first round interview (e.g., a phone screening), whether a job candidate was provided with one or more second round interviews (e.g., one or more onsite interviews), whether a job candidate received an offer of employment, etc. In some embodiments, one label can be used to train the relevance model. In other embodiments, another label or many other labels can be used to train the relevance model….”; ¶48-¶50; ¶49: “…it may be possible to train a plurality of relevance models, e.g., one for each talent pipeline of a plurality of talent pipelines. This may be the case, for example, if there are sufficient positive examples in each talent pipeline of previous candidates that have been selected for consideration for that talent pipeline (e.g., claimed by a recruiter associated with that talent pipeline) and if there are also sufficient negative 

Conclusion





















References cited but not used:
Weyl et al., US Patent No US 10,395,187B2, MultiLevel Assignment of Jobs and Tasks in Online Work Management System”, relating to coordinating jobs between organizations and applicant’s.
Merrill, US Patent Application Publication No US2014/0297551A1, “System and Method of Evaluating a Candidate Fit for a Hiring Decision”, relating to the field of evaluating a candidate for a hiring decision.
Clark et al., US Patent No US 9,280,745B1, “Artificial intelligence expert system for screening”, relating to screening characteristic profiles of candidates regarding suitability to perform a particular task.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                                                      /LYNDA JASMIN/                         Supervisory Patent Examiner, Art Unit 3629